Case 2:19-cv-00040-JRG-RSP Document 255 Filed 04/29/20 Page 1 of 2 PageID #: 12610



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   IMPLICIT, LLC                                  §
                                                  §
                                                             Case No. 2:19-CV-0040-JRG-RSP
   v.                                             §
                                                                    LEAD CASE
                                                  §
   IMPERVA, INC.                                  §

                                 Telephonic Motions Hearing
                            MAG. JUDGE ROY PAYNE PRESIDING
                                       April 29, 2020
   Time: 10:00 am                                           Adjourn: 12:05 pm

   ATTORNEYS FOR PLAINTIFF:                            Bo Davis
                                                       Barry Golob
                                                       Christian Hurt

   ATTORNEY FOR DEFENDANTS:                            Michael Sacksteder
                                                       Jessica Benzler
                                                       Christopher Larson

   LAW CLERK:                                          Steven Laxton

   COURT REPORTER:                                     Shelly Holmes

   COURTROOM DEPUTY:                                   Becky Andrews

   Court opened. Case called. The parties introduced themselves.

   Christian Hurt argued Plaintiff’s Motion to Compel Discovery (Dkt. No. 211) and Plaintiff’s
   Second Motion to Compel Discovery (Dkt. No. 248). Michael Sacksteder responded. Chris
   Larson also responded for Imperva.

   Christian Hurt provided an overview of the discovery timeline, asserted that Imperva has not
   produced discovery, and suggested that, given the amount of time that has passed, cost & fee
   shifting is warranted. A set of PowerPoint slides produced by Plaintiff’s counsel was used to
   guide discussion. Christian Hurt then proceeded to argue the first of four categories of requested
   discovery: documents requested. Michael Sacksteder and Christopher Larson responded.
   Christian Hurt replied. The Court began discussion on the second category: source code.

   Christian Hurt argued for source code disclosure. Judge Payne asked Defendant’s counsel what
   objections they had to Plaintiff’s counsel’s proposed remote review procedure. Michael
   Sacksteder indicated issues with the Plaintiff’s counsel’s proposed remote review procedure. The
   Court, Michael Sacksteder, and Christopher Larson discussed Defendant’s counsel’s remote
Case 2:19-cv-00040-JRG-RSP Document 255 Filed 04/29/20 Page 2 of 2 PageID #: 12611



   review procedure. The Court asked Christian Hurt for further comments on Defendant’s counsel’s
   remote review procedure.

   The Court noted that interrogatories and depositions would be addressed after recess.

   The Court asked Christian Hurt to discuss the next category. Christian Hurt requested to confirm
   that the entire source code base on accused products would be available by Defendant’s counsel’s
   remote review procedure. The Court confirmed that is the Court’s understanding. Michael
   Sacksteder confirmed.

   Christian Hurt argued interrogatories. The Court confirmed that the interrogatories at issue are
   Interrogatory 7, 9-11, and 13-15. Michael Sacksteder responded to Christian Hurt’s arguments.
   The Court directed Steven Laxton to send an email to both counsel so that Michael Sacksteder
   can email recently produced supplemental responses to the Court, including an email copy to
   Christian Hurt.

   Christian Hurt argued depositions. Christian Hurt indicated a need for a timeline to depose Terry
   Ray and Yaniv Azaria and that Dave Woodcock left the company. Christian Hurt indicated that at
   the current state of discovery that second depositions would be necessary if documents are not
   produced in advance. The Court noted not to assume the opportunity of a second deposition of
   anyone without having sought relief in advance.

   Christian Hurt indicated that the parties have agreed to remote depositions. Michael Sacksteder
   indicated that Dave Woodcock is a third party as he no longer works for Imperva and is not
   represented by Defendant’s counsel. The Court noted that further discovery ordered should be
   produced quickly and then parties can determine the timeline for depositions. The Court asked if
   counsel had any further topics to discuss.
